Hocker and Taylor, J. J.,
(concurring in the result.)
While we still adhere to the views expressed in our dissenting opinions in the case of Jacksonville Electric Co. v. Bowden, Admr., 54 Fla. 461, 45 South. Rep. 755, as to the measure of damages to an administrator suing for a death by negligence, yet in order to end vexatious and prolonged litigation we agree to the judgment announced in the opinion of the court. This same plaintiff suing on his own behalf as the father of the deceased recovered a judgment for a large amount against this same defendant for the death of this same child, and we thinly the litigation should end.